COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:      Stacey Lynn Noska v. The State of Texas

Appellate case numbers: 01-21-00314-CR, 01-21-00315-CR

Trial court case numbers: CR-19-047-C1, CR-19-047-C11

Trial court:              25th District Court of Colorado County

        On January 18, 2022, Appellant Stacey Lynn Noska filed a motion for extension of time
in which to file her appellate brief. This is Appellant’s fourth request for an extension. Her brief
originally was due on October 18, 2021, and she now seeks until February 1, 2022 to file her
brief.
       Appellant’s motion is granted. Appellant’s brief is due February 1, 2022. No further
extensions will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas Molloy
                   Acting individually


Date: January 25, 2022